Citation Nr: 1018987	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to asbestos.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2008, the Veteran testified at a hearing in support 
of his claims before the undersigned Acting Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND	

The Veteran's service treatment records (STRs) are 
unavailable.  The information of record indicates that 
multiple efforts to obtain the Veteran's STRs were 
unsuccessful.  Under such circumstances, VA has a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service treatment 
records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

At his hearing before the undersigned, the Veteran testified 
that he was treated for chest pain in service.  The lack of 
STRs makes it impossible for the Board to independently 
verify this.  Additionally, he was diagnosed with sarcoidosis 
in November of 1980, relatively soon after leaving service.  
At his hearing, the Veteran testified that he was treated for 
sarcoidosis as early as 1979, and last received treatment for 
this condition in 1985.  In December 2000 and October 2001, 
two private physicians opined that the Veteran had 
asbestosis, which indicates he had been exposed to asbestos 
at some point during his life.  As the VA has a heightened 
duty to assist the Veteran when his STRs are not of record, a 
remand is necessary so that the Veteran may undergo a VA 
examination for sarcoidosis, which includes a medical 
opinion.  Littke, 1 Vet. App. at 90.

At his hearing, the Veteran testified that he fell while 
serving aboard the USS Puget Sound, and hurt his back when he 
fell backwards against a steel bunk bed.  He testified that 
after the accident, he went to sick bay, where x-rays were 
taken.  He was treated with a whirlpool for several days and 
was placed on light duty.  The lack of STRs makes it 
impossible for the Board to independently verify this.  Since 
service, the Veteran testified that his back continued to 
bother him, and said that VA issued him a cane and a rolling 
walker.  He reported treatment at the Columbia VA Medical 
Center and the Greenville Outpatient Clinic.  The RO obtained 
VA treatment records from 2005 to 2007.  However, the Board 
has reason to believe that there are additional records.  The 
most recent VA treatment records in his claims folder are 
from February 2007.  At his hearing in March 2008, the 
Veteran testified that he got to meet his doctor "on the 
27th," which implies that he had seen his doctor recently.  
(Hearing Transcript, p. 17).  As the VA has a heightened duty 
to assist the Veteran when his STRs are not of record, a 
remand is necessary so that the Veteran may undergo a VA 
examination for a low back disorder, and so the RO can obtain 
any additional VA treatment records.  Littke, 1 Vet. App. at 
90.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Columbia and Greenville 
VA Medical Centers for the period from 
February 2007 to the present, 
particularly those records related to 
treatment for sarcoidosis and a back 
disorder.  If such records are 
unavailable, the Veteran's claims file 
should be clearly documented to that 
effect.

2.  Schedule the Veteran for a pulmonary 
examination to determine the nature, 
extent, and etiology of any sarcoidosis 
he may have.  The claims folder must be 
made available for the examiner to 
review.  All indicated tests and required 
x-rays, if any, should be conducted.  All 
pertinent pathology should be noted in 
the examination report and the examiner 
should state whether a current or past 
diagnosis of sarcoidosis is appropriate.  
The examiner is specifically asked to 
comment on the Veteran's December 2000 
diagnosis of "mild asbestosis" from Dr. 
R.B., a private physician.  
If a diagnosis of sarcoidosis is 
appropriate for any time period, the 
examiner should provide an opinion as to
whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent or more) that this condition is 
related to an event, injury or disease in 
service, including the Veteran's duty 
aboard the USS Puget Sound.  In rendering 
a medical opinion, please refer to the 
Veteran's hearing testimony, and for 
purposes of providing a medical opinion, 
please accept the Veterans' testimony as 
truthful.  
   
A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

3.  Schedule the Veteran for a spine 
examination to determine the nature, 
extent, and etiology of any low back 
disorder he may have.  The claims folder 
must be made available for the examiner 
to review.  All indicated tests and 
required x-rays, if any, should be 
conducted.  All pertinent pathology 
should be noted in the examination report 
and the examiner should state whether a 
current or past diagnosis of a low back 
disorder is appropriate.  

If a diagnosis of a low back disorder is 
appropriate for any time period, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent or more) that this condition is 
related to an event, injury or disease in 
service.  In rendering a medical opinion, 
please refer to the Veteran's hearing 
testimony, particularly his description 
of an incident in service in which he 
fell backwards against a steel bunk bed, 
and for purposes of providing a medical 
opinion, please accept the Veterans' 
testimony as truthful.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


